NOTE: This order is nonprecedential.

  Wntteb ~tate~ ([ourt of ~peaI~
      for !be jfeberaI ([trrutt

                 EMON DAWKINS,
                 Claimant-Appellant,
                          v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                      2012-7105


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-665, Judge Lawrence B.
Hagel.


                    ON MOTION


    Before LOURIE, SCHALL and DYK, Circuit Judges.
PER CURIAM.
                      ORDER
    Emon Dawkins responds to the court's May 14, 2012
order requiring him to show cause why his appeal should
not be dismissed as untimely. The Secretary of Veterans
Affairs ("Secretary") also responds, which this court
DAWKINS v. SHINSEKI                                        2

construes as a motion to dismiss this appeal for lack of
jurisdiction.
    The Court of Appeals for Veterans Claims entered
judgment in this case on February 2, 2012. The court
received Dawkins's notice of appeal on April 5, 2012, 63
days after the date ofthe judgment.
    Any appeal from the Court of Appeals for Veterans
Claims must be received within 60 days of the date of
entry of judgment. 38 U.S.C. § 7292(a); 28 U.S.C. §
2107(b); Fed. R. App. P. 4(a)(I). The statutory deadline
for taking an appeal to this court is jurisdictional and
mandatory. See Bowles v. Russell, 551 U.S. 205 (2007);
see also Henderson v. Shinseki, 131 S. Ct. 1197, 1204-05
(2011) (noting Congress's intent to impose the same
jurisdictional restrictions on an appeal from the Veterans
Court to the Federal Circuit as on an appeal from a
district court to a court of appeals).
    Dawkins argues that his late filing was due to his
inability to receive legal advice. However, this court "has
no authority to create equitable exceptions to jurisdic-
tional requirements," even if such "rigorous rules ... are
thought to be inequitable[.]" Bowles, 551 U.S. at 214.
Because this appeal was not received within the statutory
period, we must dismiss.
   Accordingly,
   IT Is ORDERED THAT:
    (1) The motion is granted. The appeal is dismissed.
    (2) Each side shall bear its own costs.


                                    FOR THE COURT
    AUG 02 2m2                      lsI Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk


                                                               COUl\n~'l~PEAlSU1TfOR
                                                          u.s.THE FEDERAL eiRe
                                                               AUG 022012
                                                                  JANHORBALY
                                                                     CLERK
3                             DAWKINS V. SHINSEKI




cc: Emon Dawkins
    Richard Schroeder, Esq.
s25